DETAILED ACTION/ELECTION OF SPECIES
This is a requirement for election of species addressing applicant’s response 26 December 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Claims 1, 3, 5, 9 and 12 are subject to review.
Claims 2, 4, 6-8, 10, 11 and 13 are withdrawn from consideration.

Election/Restriction
No Claim(s) is/are generic to the following disclosed patentably distinct species:
Independent Claim 1 is directed to four different embodiments regarding a structural member within a single claim (see each of paragraphs 4-7, generally).
Independent Claim 2 is directed to seven different embodiments within a single claim (four embodiments are to a first longitudinal spacing-bracing member per paragraphs 5-8, and three embodiments are directed to a first and second structural member per paragraphs 3, 5 and 6).

The species are independent or distinct because as disclosed the different species have mutually exclusive 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each of the listed embodiments have substantially different structural properties as provided in the respective paragraphs above.  They are mutually exclusive.  The result would be a serious burden on the examiner if the election of species were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


	Regarding Claim 1, applicant is to elect a single embodiment directed to a structural member and amend the claim to direct it to a single embodiment.
	Regarding Claim 3, applicant is to elect a single embodiment to a first structural spacing-bracing member and a single embodiment directed to a first and second structural member and amend the claim to direct them to a single embodiment each.
	To assist in compacting prosecution, the examiner requests applicant to link appropriate figures to the respective claims in the response when made.  This should not be provided in the claims, but rather in the comments.  Applicant should also note that upon amending claims, the inclusive body of the claim should result in the respective preamble of each claim: A structural framing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649